Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 08 April 2022, has been entered and the Remarks therein, filed 05 October 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Noverr et al., necessitated by Applicants’ amendment received 05 October 2022, specifically, amended claim 1. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Status of Claims
Claims 1-11 are pending.
Claims 4, 6 and 8-11 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II thru IV, and nonelected species of composition. Election was made without traverse in the reply filed on 28 December 2021 to the Restriction/Election Office Action mailed 29 October 2021, and during a telephonic correspondence on 30 March 2022.
Claims 1-3, 5 and 7 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of KR 10-2019-0052198, 05/03/2019, was filed on 05 October 2022.
Claims 1-3, 5 and 7 have the effective filing date of 03 May 2019.

Drawings
	The objection to the drawings received 15 April 2020, cited in the Non-Final Office Action mailed 08 April 2022, is withdrawn in view of Applicants' amendment received 05 October 2022, in which an amendment to the specification was filed.
These drawings are accepted.

Specification
	The objection to the disclosure, with regard to the Abstract containing typographical/grammatical errors, in the Non-Final Office Action mailed 08 April 2022, is withdrawn in view of Applicants' amendment received 05 October 2022, in which a replacement abstract was filed.

Claim Objections
	The objections to Claims 1-3, 5 and 7, in the Non-Final Office Action mailed 08 April 2022, are withdrawn in view of Applicants' amendment received 05 October 2022, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1-3, 5 and 7 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, in the Non-Final Office Action mailed 08 April 2022, is withdrawn in view of Applicants' amendment received 05 October 2022, in which an amendment to the specification was filed which included the address of the depository. In addition, Applicant’s statement (Remarks, filed 05 October 2022, pg. 7) provided the required averments as noted in the 35 U.S.C. §112(a) rejection cited in the Non-Final Office Action mailed 08 April 2022.

35 U.S.C. § 112(b)
The rejection of Claims 1-3, 5 and 7 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 08 April 2022, is withdrawn in view of Applicants’ amendment received 05 October 2022, in which the cited claim was amended.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 3, 5 and 7 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are rejected for the same reason.

(1) Claim 1 recites: “…, the composition comprising at least one selected from the group consisting of a conditioned culture medium obtained by culturing Lactobacillus paracasei MG4272 strain…, and a cell-free supernatant of the strain, wherein the composition is cell free.”

However, it is not clear how the selections of: 1) a conditioned culture medium obtained by culturing Lactobacillus paracasei MG4272 strain; and 2) a cell-free supernatant of the strain are different and distinct, in view of the limitation that the composition is cell-free. That is, it is not clear what differentiates the two selections. One of ordinary skill in the art of cell propagation would understand that a conditioned culture medium obtained by culturing L. paracasei that is ‘cell-free’ could only be obtained by centrifuging or filtering the culture medium in order to remove the cells, thereby resulting in a supernatant of the cell culture that is free from cells.
Alternatively, one of ordinary skill in the art of cell propagation would understand that a ‘cell-free supernatant’ of a strain could only be obtained by first culturing cells of the strain in a cell culture medium (even if for a minimal period of time) and then using centrifugation or filtering to remove the cells, resulting in a cell-free supernatant of the strain.
	For the purpose of compact prosecution, the claim will be interpreted to mean that the composition comprises a cell-free supernatant which is a cell culture medium used to cultivate Lactobacillus paracasei MG4272 strain from which the cells have been removed.
	Prior art will be applied according to this interpretation.

35 U.S.C. § 112(d)
The rejection of Claims 2, 3, 5 and 7 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Non-Final Office Action mailed 08 April 2022, is withdrawn in view of Applicants’ amendment received 05 October 2022, in which claim 1 was amended.

Claim Rejections - 35 U.S.C. § 102/103
The rejection of Claims 1 and 2 under 35 U.S.C. §102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. §103 as being obvious over Reale et al., in the Non-Final Office Action mailed 08 April 2022, is withdrawn in view of Applicants' amendment received 05 October 2022, in which claim 1 was amended. 
The rejection of Claims 1 and 3 under 35 U.S.C. §102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. §103 as being obvious over Yang et al., in the Non-Final Office Action mailed 08 April 2022, is withdrawn in view of Applicants' amendment received 05 October 2022, in which claim 1 was amended. 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3 and 5 under 35 U.S.C. §103 as being unpatentable over Reale et al. and/or Yang et al. in view of Charteris et al., and Stefanovic et al., in the Non-Final Office Action mailed 08 April 2022, is withdrawn in view of Applicants' amendment received 05 October 2022, in which claim 1 was amended. 
The rejection of Claim 7 under 35 U.S.C. §103 as being unpatentable over Reale et al. and/or Yang et al., as applied to claims 1-3 and 5 above, and further in view of Shazali et al., Bjorneholm et al., and Otto et al., in the Non-Final Office Action mailed 08 April 2022, is withdrawn in view of Applicants' amendment received 05 October 2022, in which claim 1 was amended. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over Noverr et al. ((2004) Inf. Immun. 72(11): 6206-6210).

Noverr et al. addresses some of the limitations of claim 1.
Regarding claim 1, Noverr et al. teaches that LAB (lactic acid bacteria) are known to inhibit Candida albicans (C. albicans) colonization of the epithelium of the gastrointestinal tract in mice and subsequent hyphal invasion and systemic infection. To investigate whether a soluble product from Lactobacillus could inhibit C. albicans germ tube formation, Noverr et al. shows the culturing of lactobacilli in MRS (deMan, Rogosa, and Sharpe) broth for 2 or 24h; supernatants were collected and added to C. albicans.  Supernatants from 2h cultures of Lactobacillus casei (ATCC 393), Lactobacillus paracasei (ATCC 27092), and Lactobacillus rhamnosus (ATCC 53103) all inhibited germ tube formation (Fig. 5a). The addition of 24h cultures almost completely inhibited germination (Fig. 5b), suggesting that accumulation of a soluble compound in the culture supernatant is responsible for the inhibition (pg. 6208, column 1, para. 2 thru column 2, lines 1-9 [Claim 1- A composition, the composition comprising at least one selected from the group consisting of a conditioned culture medium obtained by culturing Lactobacillus paracasei, and a cell-free supernatant of the strain]).

It is noted that the preamble of claim 1 is considered to recite an intended use of the described method and, is, therefore, not an examinable limitation of the claim.

Claim 1 recites: “A composition having antimicrobial activity against Gardnerella vaginalis and Candida albicans, the composition comprising…”

However, the claim is understood to mean that the composition comprising microbial strain Lactobacillus paracasei MG4272 can be administered to any subject experiencing any physical condition. In addition, there is no recitation in the claim with regard to a positive outcome being reached after the performance the administration step. Deletion of the preamble phrase does not affect the structure or steps of the claimed invention (See MPEP 2111.02.)
Prior art will be applied according to this interpretation.

Noverr et al. does not show: 1) Lactobacillus paracasei MG4272 strain [Claim 1].

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have substituted claimed L. paracasei MG4272 strain [Claim 1], with the L. paracasei strain (ATCC 27092), shown by Noverr et al., for producing the cell-free supernatant, with a reasonable expectation of success, because the prior art reference shows a composition comprising a cell-free supernatant of the L. paracasei strain, which is the composition recited in instant claim 1 (MPEP 2143 (B)(3) and MPEP 2143 (G)). 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' strain differs, and if so to what extent, from the strain discussed in the reference. (Noverr et al. shows L. paracasei (ATCC 27092).)  Accordingly, the prior art strain, which has the same genus and species classification as the instantly-claimed L. paracasei strain, is considered to also have the same properties as the instantly-claimed composition containing a cell-free supernatant of Lactobacillus paracasei MG4272. That is, there is a reasonable probability that the prior art strain exhibits antimicrobial activity against Gardernella vaginalis and Candida albicans. Therefore, the burden of establishing novelty by objective evidence is shifted to Applicants.
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of therapeutic development against C. albicans and G. vaginalis infections would preferably select a probiotic strain, such as L. paracasei, which exhibits antimicrobial activity against both types of microbes, so as to reduce the cost of treatment (i.e., the use of one probiotic strain vs two or more). In addition, the development of a therapeutic regimen using one strain of probiotic would be more streamlined because the dosage, mode of administration and length of treatment would be more easily ascertained with one strain rather than a combination of several different strains that treat separate infections.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 2 and 3 are rejected under 35 U.S.C. §103 as being unpatentable over Noverr et al., as applied to claim 1 above, and further in view of Reale et al. ((2015) Food Sci. Technol. 60: 721-728).
[Reale et al. cited in the Non-Final Office Action mailed 08 April 2022.]

Noverr et al., as applied to claim 1 above, does not show: 1) the Lactobacillus paracasei MG4272 strain is stable at pH 3 to pH 4 [Claim 2]; and 2) the Lactobacillus paracasei MG4272 strain is stable at pH 7 to pH 9 [Claim 3].

	Reale et al. addresses the limitations of claims 2 and 3.
Reale et al. shows a study aimed at selecting novel strains of Lactobacillus paracasei, Lactobacillus casei and Lactobacillus rhamnosus for their capability to withstand different stress factors encountered in food processing and in the gastrointestinal tract (pg. 721, Abstract). All the growth and survival assays were done in duplicate. The growth trials were carried out by inoculating MRS broth, modified according to the different conditions to be tested (pg. 722, column 1, para. 6 [nexus to Noverr et al.] [cultivation of L. paracasei in MRS medium]).
Regarding claim 2, the strains were assayed for their ability to survive in acidic environments at pH 1.5 and 2.5 for 2 h at 37oC and to grow at different pH values (3.5, 4.5, 5.5 and 6.5) for 24 h. The MRS medium was adjusted with hydrochloric acid (pg. 722, column 1, last para. thru column 2, lines 1-2). Two L. paracasei strains, isolated from the human body and ripened cheese, evidenced a good growth after 24 h incubation at pH 3.5 (pg. 722, column 2, last para.) Lactobacillus paracasei CTC 1675, isolated from meat, exhibited a good ability to grow at pH 3.5. Lactobacillus paracasei LACcas25, isolated from fermented beverage, exhibited a good ability to grow at this low pH. Lactobacillus paracasei DBPZ525 showed a low ability to grow at pH 3.5 (pg. 723, column 2, para. 1 [Claim 2- the Lactobacillus paracasei strain is stable at pH3 to pH4]).
Regarding claim 3, evaluation of bile tolerance was performed with 1.5% (w/v) bile salts at pH8.0. The growth was monitored after 2 and 24 h of incubation at 37oC (pg. 722, column 2, para. 1). All strains were able to survive in the presence of 1.5% bile salts after 24h or incubation at 37oC (pg. 723, column 2, para. 2 [Claim 3- the Lactobacillus paracasei strain is stable at pH7 to pH9]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition having antimicrobial activity against Gardnerella vaginalis and Candida albicans, the composition comprising a cell-free supernatant of a Lactobacillus paracasei MG4272 culture, as shown by Noverr et al., as applied to claim 1 above, by demonstrating that the L. paracasei strain is stable at pH3 to pH4 [Claim 2], and at pH7 to pH9 [Claim 3], as shown by Reale et al., with a reasonable expectation of success, because Reale et al. shows that a strain of L. paracasei showed good growth activity at low pH, and was also stable at pH 8.0 (MPEP 2143 (I)(G)). Therefore, one of ordinary skill in the art of strain selection would have had confidence in being able to isolate a(n) L. paracasei strain which is stable in a variety of low, neutral and high pH values.
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of therapeutic development against C. albicans and G. vaginalis infections would preferably select a probiotic strain, such as L. paracasei, which is stable at a variety of low, neutral and high pH values, because, depending on the route of administration, the strain would be need to be able to withstand a variety of pH’s (e.g., the low pH of the stomach and vagina; the neutral pH of blood).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Noverr et al., as applied to claim 1 above, and further in view of Charteris et al. ((2001) J. Basic Microbiol. 41(5): 241-251), and Stefanovic et al. ((2018) BMC Genomics, pp. 1-13).
[Charteris et al. and Stefanovic et al. cited in the Non-Final Office Action mailed 08 April 2022.]

Noverr et al., as applied to claim 1 above, does not show: 1) the Lactobacillus paracasei MG4272 strain has sugar fermentation activity on D-ribose, D-galactose, D-glucose, D-fructose, D-mannose, L-sorbose, D-mannitol, D-sorbitol, N-acetyl-glucosamine, amygdalin, arbutin, esculin, salicin, D-cellobiose, D-maltose, D-sucrose, inulin, D-melezitose, gentiobiose, D-turanose, D-tagatose, L-arabitol, and gluconate [Claim 5].

Charteris et al. addresses some of the limitations of claim 5.
	Charteris et al. teaches that members of the genus Lactobacillus are characterized as Gram-positive, non-motile, non-sporeforming, rod-shaped, catalase-negative, auxotrophic, aciduric, facultative anaerobes. Their optimum growth pH is 5.5–5.8, but in general they can grow at a pH below 5.0. In addition to growth characteristics at different temperatures, pH values, and salt concentrations, other methods to distinguish lactobacilli include, carbohydrate fermentation and enzyme activity profiles, arginine hydrolysis, peptidoglycan content, and DNA-DNA homology (pg. 241, last para. thru pg. 242, line 1). The described study purports the adoption of new quality control strains based on the use of the API 50CH system, which contains several different carbohydrate/carbon substrates to determine the fermentative capability of strains tested therewith (pg. 242, para. 1). Lactobacillus paracasei ssp paracasei 206 was one of the Lactobacillus strains tested (pg. 242, Table 1 [nexus to Noverr et al.] [Lactobacillus paracasei]). Species designation of washed cells was confirmed by Gram stain, colonial appearance, cell morphology, growth at 15 and 45oC in MRS broth, substrate fermentation, and fermentation products (pg. 242, last para. [nexus to Noverr et al.] [MRS culture medium]).
Regarding claim 5, Table 2 shows the fermentation profile of two strains of L. paracasei ssp paracasei 206. The results in Table 2 show that at least one of the L. paracasei ssp paracasei 206 strains fermented the following carbohydrates substrates: ribose, galactose, D-glucose, D-fructose, D-mannose, L-sorbose, mannitol, sorbitol, N-acetyl-glucosamine, amygdalin, arbutin, esculin, salicin, cellobiose, maltose, saccharose (i.e., sucrose), inulin, D-melezitose, β-gentiobiose, D-turanose, and gluconate (pp. 244-245, Table 2, last listed strain on pg. 245). Results were not reported for D-tagatose and L-arabitol (i.e., “nr”) (pg. 244, legend [Claim 5- the Lactobacillus paracasei strain has sugar fermentation activity on the sugars listed in claim 5 except for D-tagatose and L-arabitol]).

Compare to Applicant’s use of API 50CHL medium to identify sugar fermentation by Lactobacillus paracasei strain MG4272 (originally-filed specification, pg. 28 thru pg. 29, Example 8).

Stefanovic et al. addresses some of the limitations of claim 5.
Stefanovic et al. shows a study to compare the genomic and metabolic characteristics of three Lactobacillus paracasei strains that were isolated from mature Cheddar cheeses (pg. 2, column 1, last para. [nexus to Noverr et al.] [Lactobacillus paracasei]). Modified MRS broth was made by the omission of beef extract and any other additional sugar source and was subsequently used as a medium to examine the growth of the three strains in the presence of different carbohydrate substrates (pg. 3, column 1, para. 1 [nexus to Noverr et al.] [MRS culture medium]).
Regarding claim 5, growth measurements in the presence of twelve selected carbohydrates, including D-tagatose and L-arabitol were examined (pg. 3, column 1, para. 2). L. paracasei strain DPC2071 grew better in the presence of L-arabitol compared to the other two strains (pg. 6, column 1, para. 2 and Fig. 3). Two strains (DPC4206 and DPC4536) showed a broader range of potential carbohydrates as energy sources and they grew in the presence of several carbohydrates, including D-tagatose (pg. 6, column 2, para. 1 and Fig. 3 [Claim 5- the Lactobacillus paracasei strain has sugar fermentation activity on D-tagatose and L-arabitol]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition having antimicrobial activity against Gardnerella vaginalis and Candida albicans, the composition comprising a cell-free supernatant of a Lactobacillus paracasei MG4272 culture, as shown by Noverr et al., as applied to claim 1 above, by demonstrating that the L. paracasei strain can ferment the sugars cited in claim 5 [Claim 5], as shown by Charteris et al. and Stefanovic et al., with a reasonable expectation of success, because Charteris et al. and Stefanovic et al. show that several different strains of Lactobacillus paracasei bacteria propagated in MRS medium ferment these various sugar substrates (MPEP 2143 (I)(A)). Therefore, one of ordinary skill in the art of strain selection would have had confidence in being able to isolate a(n) L. paracasei strain which can ferment all of the sugars cited in instant claim 5.
One of ordinary skill in the art would have been motivated to have made that modification, because Stefanovic et al. shows that there is a considerable level of heterogeneity of Lactobacillus paracasei strains, even between strains isolated from the same niche (pg. 1, Abstract, Conclusions). By way of example, Stefanovic et al. shows that two strains of L. paracasei grew better than D-tagatose than the third strain tested (pg. 6, Fig. 3). Therefore, one of ordinary skill in the art of propagating L. paracasei strains would have been motivated to have selected a strain capable of growing on several different types of fermentable sugar/carbohydrate sources so as to be able to optimize L. paracasei microbial cell production (e.g., for probiotic product manufacture) by selecting that sugar substrate that produces the maximum amount of cell growth, and, therefore, cell output.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Noverr et al., as applied to claim 1 above, and further in view of Shazali et al. ((2014) Gut Pathogens 6(1): 1-7), Bjorneholm et al. ((2002) Microb. Ecol. Health Disease, Suppl. 3: 7-13), and Otto et al. ((1994) ENT J. 73(12): 900-913). 
[Shazali et al., Bjorneholm et al., and Otto et al. cited in the Non-Final Office Action mailed 08 April 2022.]

Noverr et al., as applied to claim 1 above, does not show: 1) the Lactobacillus paracasei MG4272 strain is resistant to cefotaxime, cefotetan, kanamycin, streptomycin, nalidixic acid, trimethoprim-sulphamethoxazole, and vancomycin [Claim 7]. 

Shazali et al. addresses some of the limitations of claim 7.
Shazali et al. shows that many species of lactic acid bacteria (LAB) isolated from the fecal samples of broiler chicken were resistant to the common antibiotics used on the farm (pg. 1, Abstract, Conclusions). Lactobacillus paracasei was the second most common LAB species isolated from chicken feces (pg. 1, Abstract, Results [nexus to Noverr et al.] [Lactobacillus paracasei]). Cells were extracted from fecal samples and spread onto a(n) MRS agar plate (pg. 2, column 2, para. 3 [nexus to Noverr et al.] [MRS culture medium]). 
Regarding claim 7, antibiotic discs representing a variety of antibiotics were placed on the MRS agar spread with the cells, and inhibitory zones were measured after 48h of incubation at 30oC (pg. 2, column 2, para. 3). Table 2 shows the inhibitory zone of antibiotic susceptibility for nine LAB species regardless of species. The LAB were resistant against kanamycin, streptomycin, nalidixic acid, sulphamethoxazole, and vancomycin (pg. 4, column 1, para. 3 and column 2, Table 2 [Claim 7- the Lactobacillus paracasei strain is shown to be resistant to all of the antibiotics listed in claim 7 except for cefotaxime and cefotetan]).

Bjorneholm et al. addresses some of the limitations of claim 7.
Bjorneholm et al. shows methods to enumerate and identify Lactobacillus paracasei subsp paracasei F19 (pg. 7, Abstract [nexus to Noverr et al.] [Lactobacillus paracasei]). MRS agar was supplemented with cefotaxime or vancomycin. Lactobacillus F19 was analyzed on MRS with and without antibiotics (pg. 8, column 2, para. 1 [nexus to Noverr et al.] [MRS culture medium]).
Regarding claim 7, MRS agar was supplemented with cefotaxime (pg. 8, column 2, para. 1). It was possible to enumerate Lactobacillus F19 on MRS with cefotaxime when present in fermented milk products (Tables II and III) (pg. 9, column 2, para. 1 and Table II & III [Claim 7- the Lactobacillus paracasei strain is resistant to cefotaxime]). 

Otto et al. provides information that would have led one of ordinary skill in the art to have expected that Lactobacillus paracasei strains which are resistant to cefotaxime, as shown by Bjorneholm et al., would also be resistant to cefotetan, by way of addressing the limitations of claim 7.
Regarding claim 7, Otto et al. shows that both cefotaxime and cefotetan are cephalosporin antibiotics. Cephalosporins, like penicillins, contain the β-lactam ring (pg. 900, Title and column 2, para. 1 and Fig. 1). Cephalosporins are classified into three "generations," roughly corresponding to the past three decades, based on their gram (-) spectrum. Thus, the first generation cephalosporins have the narrowest and the third generation cephalosporins have the broadest gram (-) coverage (pg. 903, column 1, para. 1). Table 1 shows that cefotetan is a second generation cephalosporin and cefotaxime is a third generation cephalosporin (pg. 907, Table 1 [Claim 7- the Lactobacillus paracasei strain is resistant to cefotetan]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition having antimicrobial activity against Gardnerella vaginalis and Candida albicans, the composition comprising a cell-free supernatant of a Lactobacillus paracasei MG4272 culture, as shown by Noverr et al., as applied to claim 1 above, by adding antibiotics to which the L. paracasei strain is resistant, such as cefotaxime, cefotetan, kanamycin, streptomycin, nalidixic acid, trimethoprim-sulphamethoxazole, and vancomycin [Claim 7], to the growth medium, as shown by Shazali et al., Bjorneholm et al., and Otto et al., with a reasonable expectation of success, because Shazali et al. and Bjorneholm et al. show a Lactobacillus paracasei strain that is resistant to these various antibiotics (except for cefotetan) (MPEP 2143 (I)(G)). Otto et al. teaches that both cefotaxime and cefotetan are cephalosporin antibiotics with the same β-lactam ring core structure, and that cefotetan, as a second generation cephalosporin, is effective against a narrower range of bacteria than the cefotaxime, shown by Bjorneholm et al., which is a third generation cephalosporin with a broader effectiveness range against bacteria.
Therefore, one of ordinary skill in the art would expect that if L. paracasei is resistant to cefotaxime, as shown by Bjorneholm et al., it would also be resistant to cefotetan, because the two antibiotics are identical with regard to the β-lactam ring core. In addition, the specific chemical structure of cefotetan is such that it is not as inhibitory against bacteria as cefotaxime, and therefore, one of ordinary skill in the art would understand that to mean that whatever proteins or enzymes are secreted by the L. paracasei strain to inactivate the stronger cephalosporin, cefotaxime, would then also be able to inactivate the weaker cephalosporin, cefotetan (MPEP 2143 (I)(G)). Therefore, one of ordinary skill in the art of strain selection would have had confidence in being able to isolate a(n) L. paracasei strain which is resistant to all of the antibiotics cited in instant claim 7.
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of propagating L. paracasei strains would be motivated to select a strain capable of growing in the presence of many different antibiotics so as to inhibit as many non-desired (potentially, pathogenic) bacteria as possible, which may be present as contaminants in the L. paracasei cell culture. This would, in turn, optimize L. paracasei microbial cell production (e.g., for probiotic product manufacture) by insuring that the L. paracasei cell product would be pure; i.e., free of bacterial contaminants.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 8-12, filed 05 October 2022, with respect to the prior art references cited in the 35 U.S.C. §102/103 rejections, and the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651